Order modified by striking therefrom in the paragraph marked “ 1 ” the word “ exact;” by striking therefrom in the paragraph marked “ 2 ” the word “ exact;” by striking out the whole of the paragraph marked “ 5;” by strking therefrom in the paragraph marked “ 6 ” the word “ exact;” from paragraph marked “ 7 ” the word “ exact;” by striking therefrom the whole of the paragraphs which read “ Ordered That upon plaintiff’s failure to serve said bill of particulars the plaintiff and his attorney be precluded from giving any evidence upon the trial of this action in support of the facts hereinbefore mentioned; and it is further Ordered That in the event of the failure of the plaintiff to serve a verified bill of particulars, this defendant may obtain an order ex parte dismissing the complaint of the plaintiff herein as to him, and it is further;” and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ., concur.